Citation Nr: 0121206	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-14 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a pulmonary disability 
resulting from asbestos exposure during service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from November 1961 to 
April 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied service connection for a pulmonary 
disability resulting from asbestos exposure in service.

In connection with this appeal, the veteran requested a 
hearing before a traveling Member of the Board.  In August 
1999, he withdrew his request for a hearing before a 
traveling Member of the Board and opted for a hearing before 
RO personnel instead.  See 38 C.F.R. § 20.704(e).  A hearing 
was scheduled for a date in October 1999, but the veteran 
asked that it be rescheduled.  A hearing was then set for 
December 1999.  Although he was notified of the time and date 
of the hearing by mail sent to his last known address, he 
failed to appear for that hearing and neither furnished an 
explanation for his failure to report nor requested a 
postponement or another hearing.  Thus, the Board will 
proceed with consideration of his claim based on the evidence 
of record.

It is noted that the RO previously denied service connection 
for asbestosis in a September 1995 rating decision, which 
became final.  See 38 C.F.R. § 20.1103 (1995).  A previously 
decided claim may not be reopened in the absence of new and 
material evidence.  38 U.S.C. §§ 5108, 7104(b).  

Thus, although the RO has characterized the issue on appeal 
as an original claim of entitlement to service connection for 
a pulmonary disability resulting from asbestos exposure, the 
Board finds that it must first address the preliminary matter 
of whether new and material evidence has been submitted to 
reopen the claim before it can address the actual merits of 
the claim.  The law is clear that "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In reaching this conclusion, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384 (1993).  
In Bernard, the U.S. Court of Appeals for Veterans Claims 
(Court) held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As will be discussed in below, however, the Board is of the 
opinion that new and material evidence has been submitted in 
this case.  In light of this favorable determination, the 
Board believes that the veteran will not be prejudiced by its 
consideration of the new and material issue in the first 
instance.


FINDINGS OF FACT

1.  By September 1995 rating decision, the RO denied the 
veteran's claim of service connection for asbestosis; 
although he was notified of this decision in September 1995, 
he did not file an appeal within one year thereafter.

2.  The additional evidence received since the September 1995 
denial (including two VA examinations and a fee basis 
examination and related diagnostic tests) is probative of the 
issue at hand and so significant that it must be considered 
in order to decide fairly the merits of the claim.

3.  The preponderance of the most probative medical evidence 
of record indicates that the veteran is not currently 
suffering from an asbestos-related pulmonary disability.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1995).

2.  New and material evidence to reopen the claim of service 
connection for a pulmonary disability due to in-service 
asbestos exposure has been received.  38 U.S.C.A. § 5108 
(West 1991), 38 C.F.R. § 3.156(a) (2000).

3.  A pulmonary disability resulting from in-service exposure 
to asbestos was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent with respect 
to asbestos exposure or disabilities or symptoms attributed 
thereto.

In March 1995, he filed a claim of service connection for 
"exposure to asbestis [sic] '64 to '66."  In a note 
apparently appended to his claim, he indicated that for 
approximately 18 months, while stationed aboard the U.S.S. 
Coral Sea, he was exposed to asbestos.  According to him, he 
worked on pipes and insulation that were wrapped in asbestos.

On July 1995 VA medical examination, he told the examiner 
that during service, he wore asbestos garments, presumably in 
fulfillment of his duties.  He indicated that he had episodes 
of bronchitis and chest colds but no history of chronic 
dyspnea, chronic cough or weight loss, hemoptysis, night 
sweats, fevers, or chills.  Upon objective examination, the 
examiner observed a normal respiratory rate, clear lung 
sounds bilaterally with no rales or rhonchi.  Auscultation of 
the heart revealed a normal pulmonic component of the second 
heart sound.  The examiner indicated that chest X-ray studies 
and pulmonary function tests would be performed.  That month, 
a radiologic study of the chest was accomplished.  Faint 
questionable densities of the fifth anterior interspaces were 
evident bilaterally.

An August 1995 VA pulmonary function study laboratory report 
revealed mild obstructive ventilatory dysfunction.  The 
diffusing capacity for carbon monoxide was within normal 
limits.

By September 1995 rating decision, service connection for 
asbestosis was denied, and the veteran was informed of the 
rating decision by letter dated that month.  

In August 1996, a private physician conducted an X-ray study 
of the veteran's chest.  The lungs were clear and there were 
no parenchymal abnormalities consistent with pneumoconiosis.  
There were noncalcified, linear, circumscribed pleural 
plaques involving both lateral chest walls.  

In January 1998, the veteran sought to reopen his claim of 
service connection for exposure to asbestos.  

On April 1998 VA medical examination, he reported increased 
dyspnea, a chronic nonproductive cough, two episodes of 
pneumonia in the four previous years, and several instances 
of bronchitis.  On objective examination, his respiratory 
rate was normal, the lung fields revealed normal 
bronchovascular breath sounds with no rales, rhonchi, or 
wheezing.  Anterior and posterior chest expansion was normal.  
The examiner stated that chest X-rays, by history, showed 
calcified pleural plaques that were suggestive of asbestos 
exposure.  The examiner indicated that X-rays would be 
ordered; however, the claims file does not contain reports of 
such.

In February 1999, a private radiologist reviwed the veteran's 
August 1996 X-ray studies.  The radiologist saw one small, 
circumscribed pleural plaque along the right inferoposterior 
chest wall and a possible additional noncalcified plaque in 
the right hemidiaphragm without other evidence of exposure to 
asbestos and without evidence of parenchymal disease.  The 
radiologist indicated that a computerized tomography (CT) 
scan would aid in definitely determining whether there was 
evidence of septal thickening or areas of fibrosis within the 
lungs.  

In April 1998, a radiologic study conducted by VA revealed no 
active cardiopulmonary disease and no evidence of asbestos 
exposure.

On July 1998 VA medical examination, the veteran reported a 
chronic cough, recurrent bronchitis, and at least two 
episodes of bronchopneumonia.  Also, he reported easy 
fatigability and exertional dyspnea as well as a 
nonproductive cough.  The examiner noted that chest X-ray 
studies revealed no evidence of pleural asbestosis, pulmonary 
fibrosis, or interstitial lung disease.  Specifically, there 
was no evidence of pleural plaques.  The lung fields were 
clear with "excellent" chest expansion and no wheezing, 
rhonchi, or rales.  The examiner indicated that radiologic 
studies were inconsistent with pulmonary asbestos and that 
the proper diagnosis would be "chronic pulmonary 
complaints."

By August 1998 rating decision, the RO again denied service 
connection for asbestosis and/or a pulmonary disability 
resulting from asbestos exposure.  The RO did concede in-
service exposure to asbestos by May 1999 statement of the 
case.  

A November 1999 handwritten note from a private physician 
indicated that an abnormal chest X-ray study showed plaquing 
and scarring of the pleura that was most likely due to 
asbestos exposure.  A copy of the actual X-ray study report 
was not appended to the note, and the physician provided no 
other bases for his conclusion.

In May 2000, the veteran underwent a fee-basis examination.  
The examiner initially concluded that there was abnormal 
pleural thickening that was likely the result of asbestos 
exposure.  The examiner also noted the possibility of lung 
cancer.  The conclusions were based upon radiologic studies, 
and the physician recommended a CT scan in order to resolve 
the question of whether asbestosis was present.  A CT scan of 
the chest was accomplished, and a final examination report 
was completed in September 2000.  The CT scan revealed that 
there were no pleural plaques present.  As well, the CT scan 
showed no evidence of lung cancer.  The physician explained 
that the CT scan was more accurate than the original 
radiologic study performed in conjunction with the fee-basis 
examination, and he retracted his original conclusion.  He 
indicated that there was no evidence of asbestos-induced 
pleural disease and no evidence of a pulmonary mass.

Law and Regulations

New and Material Evidence

The veteran's claim of service connection for a pulmonary 
disability related to in-service asbestos exposure was 
previously denied in a September 1995 rating decision that 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995).  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been disallowed.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in September 1995.

In this case, the additional evidence submitted after the 
initial rating decision consists of new medical evidence, 
including radiologic evidence, relevant to the issue of 
whether the veteran is currently suffering from residuals of 
asbestos exposure in service.  The evidence is somewhat 
inconsistent and provides differing medical conclusions. 

After careful consideration of this evidence, the Board finds 
that it is new and material sufficient to reopen the claim of 
service connection for a pulmonary disability resulting from 
asbestos exposure during service in that it contributes to a 
more complete picture of the nature of the veteran's claimed 
disability.  See 38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 
1363.  

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires "current symptomatology" at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 as requiring the existence 
of a present disability for VA compensation purposes).  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there 
is no basis for the granting of service connection for a neck 
disability absent medical evidence that the veteran presently 
has a chronic neck disability which had its onset or is 
otherwise related to service); Wamhoff v. Brown, 
8 Vet. App. 517 (1996) (it is well settled that there must be 
evidence of present disability for service connection to be 
awarded); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Absent proof of present 
disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 38 U.S.C. 
§ 5107).  Under that provision, a veteran is entitled to the 
"benefit of doubt" when there is an approximate balance of 
positive and negative evidence.  See also 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996)

Analysis

Initially, the Board concludes that although this claim was 
decided by the RO before enactment of VCAA, a remand to the 
RO for additional action is not warranted as VA has already 
met its obligations to the veteran under that statute.  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  Since reopening his claim 
in January 1998, he has been afforded two VA medical 
examinations, a fee-basis examination, and the necessary 
medical tests.  He was also provided a statement of the case, 
two supplemental statements of the case, and an opportunity 
to appear for a hearing at the RO.  In view of the foregoing, 
the Board finds that VA has fully satisfied its duty to the 
veteran under VCAA.  As the RO fulfilled the duty to assist, 
and because the change in law has no material effect on 
adjudication of his claim, the Board finds that it can 
consider the merits of this appeal without prejudice to him.  
See Bernard v Brown, 4 Vet. App. 384 (1993).

VA has conceded in-service asbestos exposure; however, mere 
exposure is insufficient to be eligible for VA disability 
benefits.  As outlined above, service connection may only be 
granted where the veteran is suffering from a present 
disability with current symptomatology. See Gilpin, supra; 
Degmetich, supra;  Sanchez-Benitez, supra; Wamhoff, supra; 
Brammer, supra; Rabideau, supra.

The medical evidence is contradictory.  

In April 1998, a VA radiologic study revealed no evidence of 
asbestos exposure, and the July 1998 VA examination report 
indicated that chest X-rays showed no evidence of pleural 
asbestosis, pulmonary fibrosis, or interstitial lung disease.  
The fee-basis examiner reached the same conclusion in 
September 2000.  

A radiologic study performed in February 1995 revealed faint 
questionable densities in the pulmonary interspaces.  An 
August 1996 X-ray study report revealed pleural plaques, and 
in February 1999, a private radiologist made similar 
findings.  However, that radiologist suggested that a CT scan 
would provide more definite results.  

The fee-basis examiner, in May 2000, saw evidence of 
pulmonary abnormalities.  However, he too recommended a CT 
scan stating that they were more accurate than other 
radiologic procedures.  Following the CT scan, the fee-basis 
examiner retracted his original opinion and stated that there 
was no evidence of asbestos-induced pleural disease and no 
evidence of a pulmonary mass.

Although different examiners made different findings over the 
past several years, two physicians recommended a CT scan for 
more definitive results.  The CT scan showed no evidence of 
pleural disease or lung cancer.  

The Board recognized the variety of medical opinions in this 
case.  However, the Board credits the final opinion of the 
fee-basis examiner, as his findings were based on the 
reportedly more accurate CT scan, the procedure recommended 
as early as February 1999 for definitive results.

As the preponderance of the most probative evidence shows 
that the veteran has no current pulmonary disability as a 
result of asbestos exposure, service connection must be 
denied.  See Id.


ORDER

Service connection for a pulmonary disability resulting from 
asbestos exposure in service is denied.



		
	K.B. Conner
	Acting Member, Board of Veterans' Appeals



 

